Chambers, J.,
dissented in part.
I concur in the opinion expressed by my Brother Dorsey, so far as that opinion relates to the case, now for the judgment of this court. To so much of it as relates to the idea, “that a written grant, unacknowledged and unenrolled, of a power similar to that conferred by the license, in this ease, &c.” I beg leave to be considered as expressing, neither concurrence or dissent. That question is not involved in the cause now before us, has not been at all argued by counsel, certainly has not been investigated by me; and, whatever be the law applicable to it, this case will, in no respects, be affected by it.
Considering it quite sufficient to examine and decide questions which are brought before us, I am unwilling to prejudge .others; not because of any supposed difficulty in the particular case, but on account of the principle.